DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 18, 2022 has been entered. 

Status of Claims
This office action is in response to arguments and amendments entered on October 18, 2022 for the patent application 16/439,856 originally filed on June 13, 2019. Claims 1-4, 8, 10-13, and 16-19 are amended. Claims 1-20 remain pending. The first office action of December 21, 2021 and second office action of July 13, 2022 are fully incorporated by reference into this office action.

Response to Amendment
Applicant’s amendments to the claims have been noted by the Examiner.
The amendments are not sufficient to overcome the outstanding rejections under 35 USC 101. Therefore, the rejections under 35 USC 101 are maintained, for the reasons set forth below.
The amendments are sufficient to overcome the outstanding prior art rejections under 35 USC 102 and 35 USC 103. However, new rejections under 35 USC 103 are set forth below.

Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claim 1 is directed to “a computer-implemented method” (i.e. a process), claim 10 is directed to “a computer program product” (i.e. a machine), and claim 16 is directed to “a computer system” (i.e. a machine), hence the claims are directed to one of the four statutory categories (i.e. process, machine, manufacture, or composition of matter). In other words, Step 1 of the subject-matter eligibility analysis is “Yes.”
However, the claims are drawn to an abstract idea of “personalizing assessments based on cognitive state of a user,” either in the form of “certain methods of organizing human activity,” in terms of managing personal behavior or relationships or interactions between people (including social activities, teaching and following rules or instructions), or reasonably in the form of “mental processes,” in terms of processes that can be performed in the human mind (including an observation, evaluation, judgement or opinion).
Regardless, the claims are reasonably understood as either “certain methods of organizing human activity” or “mental processes,” which require the following limitations: “capturing sensor data of the user comprising digital images and video of the user while participating in an online education course; 
gathering, from the captured sensor data, metrics for the user comprising facial expressions and eye gaze behavior; 
determining a state of perception of the user based, in part, on the gathered metrics; 
controlling a transmission of one or more assessment data segments to the user based on the state of perception of the user and further based on profile information of the user, wherein an assessment data segment comprises one or more questions for the user to answer and is meant to assess one or more portions of the online education course;
determining an evolution of perception states of the user while progressing through the online education course;
generating, at an end of the online education course, a personalized final assessment data segment based on the evolution of perception states;
controlling a transmission of the personalized final assessment data segment at the end of the online education course; and
displaying the one or more assessment data segments or the personalized final assessment data segment via a graphical user interface of the online education course.” 
These limitations simply describe a process of data gathering and manipulation, which is partially analogous to “collecting information, analyzing it, and displaying certain results of the collection analysis” (i.e. Electric Power Group, LLC, v. Alstom, 830 F.3d 1350, 119 U.S.P.Q.2d 1739 (Fed. Cir. 2016)). Hence, these limitations are akin to an abstract idea which has been identified among non-limiting examples to be an abstract idea. In other words, Step 2A, Prong 1 of the subject-matter eligibility analysis is “Yes.”
Furthermore, the claims do not include additional elements that either alone or in combination are sufficient to claim a practical application because to the extent that, e.g., “a computing device,” “one or more biometric sensors,” “a network,” and “a host server,” are claimed, as these are merely claimed to add insignificant extra-solution activity to the judicial exception (e.g., data gathering) and/or do no more than generally link the use of a judicial exception to a particular technological environment or field of use. In other words, the claimed “personalizing assessments based on cognitive state of a user,” is not providing a practical application, thus Step 2A, Prong 2 of the subject-matter eligibility analysis is “No.”
Likewise, the claims do not include additional elements that either alone or in combination are sufficient to amount to significantly more than the judicial exception because to the extent that, e.g. “a computing device,” “one or more biometric sensors,” “a network,” and “a host server,” are claimed these are all generic, well-known, and conventional computing elements. As evidence that these are generic, well-known, and conventional computing elements, Applicant’s specification discloses them in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a). Therefore, Step 2B, of the subject-matter eligibility analysis is “No.”
In addition, dependent claims 2-9, 11-15, and 17-20 do not provide a practical application and are insufficient to amount to significantly more than the judicial exception. Dependent claims 5, 8, 14, and 20 further recite a “camera.” However, the “camera” is also claimed as a generic, well-known, and conventional computing element that does not amount to significantly more than the judicial exception. As such, dependent claims 2-9, 11-15, and 17-20 are also rejected under 35 U.S.C. § 101, based on their respective dependencies to independent claims 1, 10, and 16.
Therefore, claims 1-20 are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 5, 9, 10, 12, 14, 16, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Redlich (US 2008/0124690) in view of Contractor et al. (US 2019/0171284).
Regarding claim 1, and substantially similar limitations in claims 10 and 16, Redlich discloses a computer-implemented method for transmission of data segments to a user on a computing device (Redlich Abstract, “a trainee participates in an emotional face-to-face interaction with a prompt character delivering a challenge intended to prompt user reaction”), the method comprising: 
capturing, via one or more biometric sensors, sensor data of the user comprising digital images and video of the user while participating in an online education course (Redlich [0021], “Training system devices 102 may include capture devices 112 that can record aspects of a trainee's or trainer's behavior. For example, video… or other recorded information may be captured.”; also Redlich Fig. 2 and [0024], “a training program according to one embodiment. As shown, a prompt character 202 is provided on a display screen 204. Prompt character 202 can be a video or an avatar of a trainer.”); 
gathering, from the captured sensor data, metrics for the user comprising facial expressions and eye gaze behavior (Redlich [0032], “The subject state may be an emotional state that is inferred from video captured of a trainer based on changes in the user's eye focus, gaze direction, facial expressions, head pose changes, hand motion, or other user behavior”); 
determining a state of perception of the user based, in part, on the gathered metrics (Redlich [0032], “The subject state may be an emotional state that is inferred from video captured of a trainer based on changes in the user's eye focus, gaze direction, facial expressions, head pose changes, hand motion, or other user behavior”; also Redlich [0080], “The trainee's emotional state is then determined from behavioral information and used to determine new prompt character behavior intended to drive the trainee to a desired emotional state.”);
controlling a transmission, via a network, of one or more assessment data segments from a host server to the computing device of the user based on the state of perception of the user and further based on profile information of the user, wherein an assessment data segment comprises one or more questions for the user to answer and is meant to assess one or more portions of the online education course (Redlich [0022], “Content for the training program may be stored in storage 114. Storage 114 may be included in various locations and may be distributed. For example, storage 114 may be found in device 102-1, server 108, and/or device 102-2. The content may be transmitted through networks 106 if it is stored on server 108 or device 102-2”; also Redlich [0009], “In one example, the prompt character in challenge mode may recite a question.”; also Redlich [0080], “The trainee's emotional state is then determined from behavioral information and used to determine new prompt character behavior intended to drive the trainee to a desired emotional state. For example, the training program author may determine that a target level of anger of 7 on a scale of 1-10 is desired for testing. While the trainee's emotional state is below level 7, the training session will present prompt characters behaving such that they provoke anger in the trainee to raise the trainee's anger level. If the determined trainee anger level exceeds 7, then the training session will present prompt characters behaving such that they provoke less anger or are soothing, to lower the trainee's anger level to the target level.”)
Redlich does not teach determining an evolution of perception states of the user while progressing through the online education course; generating, at an end of the online education course, a personalized final assessment data segment based on the evolution of perception states; controlling a transmission, via the network, of the personalized final assessment data segment from the host server to the computing device at the end of the online education course; and displaying, on the computing device, the one or more assessment data segments or the personalized final assessment data segment via a graphical user interface of the online education course.
However, Contractor discloses determining an evolution of perception states of the user while progressing through the online education course; generating, at an end of the online education course, a personalized final assessment data segment based on the evolution of perception states; controlling a transmission, via the network, of the personalized final assessment data segment from the host server to the computing device at the end of the online education course; and displaying, on the computing device, the one or more assessment data segments or the personalized final assessment data segment via a graphical user interface of the online education course (Contractor [0041-0042], “the assessment content 145 can be presented at the time when it is determined that the user has read lines 1-200 with at least a threshold level of comprehension, which can be determined by the cognition modeler and thresholder 152 based on the eye movement pattern of the user 180, for example based on monitoring regressions, fixations, saccades, etc. of the user's eyes, as well as evolution of the user's facial expressions and emotions. Further, the content controller cognition modeler and thresholder 152 can communicate to the assessment engine 158 one or more indicators indicating aspects of the assessment content 145 that should be presented to the user… the assessment engine 158 can dynamically select questions from a pool of questions in the assessment content 145 based on the indicators received from the content controller cognition modeler and thresholder 152, and those questions can be selected by matching the learning quality of the user 180 as inferred based on the comprehension value assigned to the words/phrases in the sub-part 212 (e.g., based on eye movement pattern of the user 180 and, optionally, evolution of the user's facial expressions and/or emotions),” the system determines that the user has reached the end of the assessment content 145 based on evolution of the user’s facial expressions and/or emotions, then presents questions [personalized final assessment data segment] to the user).
Contractor is analogous to Redlich, as both are drawn to the art of adaptive training systems. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the method as taught by Redlich, to include determining an evolution of perception states of the user while progressing through the online education course; generating, at an end of the online education course, a personalized final assessment data segment based on the evolution of perception states; controlling a transmission, via the network, of the personalized final assessment data segment from the host server to the computing device at the end of the online education course; and displaying, on the computing device, the one or more assessment data segments or the personalized final assessment data segment via a graphical user interface of the online education course, as taught by Contractor, in order to dynamically present assessment content after the user has completed reading previously presented assessment content (Contractor [0011]). Doing so is a predictable solution that one of ordinary skill in the art could have pursued with a reasonable expectation of success.
Regarding claim 3, and substantially similar limitations in claims 12 and 18, Redlich in view of Contractor discloses that controlling the transmission of the one or more assessment data segments comprises: selecting at least one data segment of the one or more assessment data segments, from a database, for transmission to the user, wherein the selecting is based on the state of perception of the user; and transmitting the at least one data segment to the user on the computing device (Redlich [0080], “The trainee's emotional state is then determined from behavioral information and used to determine new prompt character behavior intended to drive the trainee to a desired emotional state. For example, the training program author may determine that a target level of anger of 7 on a scale of 1-10 is desired for testing. While the trainee's emotional state is below level 7, the training session will present prompt characters behaving such that they provoke anger in the trainee to raise the trainee's anger level. If the determined trainee anger level exceeds 7, then the training session will present prompt characters behaving such that they provoke less anger or are soothing, to lower the trainee's anger level to the target level.”).
Regarding claim 5, and substantially similar limitations in claims 14 and 20, Redlich in view of Contractor discloses that the one or more biometric sensors comprise a camera of the computing device, and wherein the biometric data comprise one or more facial expressions of the user captured by the camera of the computing device (Redlich [0021], “Examples of capture devices 112 include cameras”; also Redlich [0032], “The subject state may be an emotional state that is inferred from video captured of a trainer based on changes in the user's eye focus, gaze direction, facial expressions, head pose changes, hand motion, or other user behavior”).
Regarding claim 9, Redlich in view of Contractor discloses presenting, by an electronic display, the one or more assessment data segments to the user (Redlich [0009], “In one example, the prompt character in challenge mode may recite a question.”).


Claims 2, 6, 8, 11, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Redlich in view of Contractor, and in further view of Sumant et al. (hereinafter “Sumant,” US 2020/0206631).
Regarding claim 2, and substantially similar limitations in claims 11 and 17, Redlich in view of Contractor does not explicitly teach that controlling the transmission of the one or more assessment data segments comprises: skipping at least one data segment of the one or more assessment data segments based on the state of perception of the user.
However, Sumant discloses that controlling the transmission of the one or more assessment data segments comprises: skipping at least one data segment of the one or more assessment data segments based on the state of perception of the user (Sumant [0034], “As another example, if a user appears to be disgusted, shocked, or otherwise feeling displeased when playing a particularly gory game or a game with excessive foul language or rude humor, the game state may be modified to reduce the amount of blood or gore displayed, or the amount of foul language or rude humor may be reduced,” skipping some blood, gore, foul language, or rude humor data segments based on state of perception of the user being disgusted, shocked, or displeased).
Sumant is analogous to Redlich in view of Contractor, as both are drawn to the art of adaptive software applications. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the method as taught by Redlich in view of Contractor, to include that controlling the transmission of the one or more assessment data segments comprises: skipping at least one data segment of the one or more assessment data segments based on the state of perception of the user, as taught by Sumant, in order to improve positive feelings while using the application (Sumant Abstract). Also, Sumant discloses that their described techniques may be implemented in educational software (Sumant [0118]). Doing so is a predictable solution that one of ordinary skill in the art could have pursued with a reasonable expectation of success.
Regarding claim 6, and substantially similar limitations in claim 15, Redlich in view of Contractor does not teach that data segments in the database are ordered data segments, and wherein the selecting comprises: selecting the at least one data segment out of order based on the state of perception of the user.
However, Sumant discloses that data segments in the database are ordered data segments, and wherein the selecting comprises: selecting the at least one data segment out of order based on the state of perception of the user (Sumant [0092], “Modifying a state or configuration of the video game 112 may include modifying one or more state variables and/or game settings for the video game 112. The changes to the state variables and/or game settings may result in changes to one or more aspects of the video game 112 and can include any aspect of the video game 112. For example, some non-limiting changes to the video game 112 may relate to… particular game events, levels made available to the user, an order or sequence of stages or levels”).
Sumant is analogous to Redlich in view of Contractor, as both are drawn to the art of adaptive software applications. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the method as taught by Redlich in view of Contractor, to include that data segments in the database are ordered data segments, and wherein the selecting comprises: selecting the at least one data segment out of order based on the state of perception of the user, as taught by Sumant, in order to improve positive feelings while using the application (Sumant Abstract). Also, Sumant discloses that their described techniques may be implemented in educational software (Sumant [0118]). Doing so is a predictable solution that one of ordinary skill in the art could have pursued with a reasonable expectation of success.
Regarding claim 8, Redlich in view of Contractor does not explicitly teach every limitation of controlling a transmission of the one or more assessment data segments comprises: receiving an ordered list of one or more assessment data segments for transmission to the user; transmitting at least one assessment data segment in the one or more assessment data segments to the user; determining a state of perception of the user using sensor data captured by one or more biometric sensors, wherein the one or more biometric sensors comprise a camera of the computing device; reordering at least one remaining assessment data segment in the ordered list based on determining the state of perception of the user; and transmitting the at least one remaining assessment data segment.
Redlich does disclose receiving an ordered list of one or more assessment data segments (Redlich [0050], “Links may be established between content elements to provide a sequence that outputs different challenges in the training programs in an order. Different groupings may be created for different training programs from stored challenges. In one embodiment, the content elements may be stored in different folders and organized by training program. To invoke a training program, a folder may be selected and challenges may be output according to the sequence that has been assigned to content elements.”). However, Redlich does not explicitly disclose reordering the data segments based on state of perception of the user.
However, Sumant discloses controlling a transmission of the one or more assessment data segments comprises: receiving an ordered list of one or more assessment data segments for transmission to the user; transmitting at least one assessment data segment in the one or more assessment data segments to the user; determining a state of perception of the user using sensor data captured by one or more biometric sensors, wherein the one or more biometric sensors comprise a camera of the computing device; reordering at least one remaining assessment data segment in the ordered list based on determining the state of perception of the user; and transmitting the at least one remaining assessment data segment (Sumant [0092], “Modifying a state or configuration of the video game 112 may include modifying one or more state variables and/or game settings for the video game 112. The changes to the state variables and/or game settings may result in changes to one or more aspects of the video game 112 and can include any aspect of the video game 112. For example, some non-limiting changes to the video game 112 may relate to… particular game events, levels made available to the user, an order or sequence of stages or levels”; also Sumant [0025-0026], “A signal capture system 10 can be used to obtain sensory data… The signal capture system can include sensors for capturing audio (such as microphones), optical sensors for capturing images or video (such as cameras)”).
Sumant is analogous to Redlich in view of Contractor, as both are drawn to the art of adaptive software applications. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the method as taught by Redlich in view of Contractor, to include controlling a transmission of the one or more assessment data segments comprises: receiving an ordered list of one or more assessment data segments for transmission to the user; transmitting at least one assessment data segment in the one or more assessment data segments to the user; determining a state of perception of the user using sensor data captured by one or more biometric sensors, wherein the one or more biometric sensors comprise a camera of the computing device; reordering at least one remaining assessment data segment in the ordered list based on determining the state of perception of the user; and transmitting the at least one remaining assessment data segment, as taught by Sumant, in order to improve positive feelings while using the application (Sumant Abstract). Also, Sumant discloses that their described techniques may be implemented in educational software (Sumant [0118]). Doing so is a predictable solution that one of ordinary skill in the art could have pursued with a reasonable expectation of success.

Claims 4, 13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Redlich in view of Contractor, and in further view of Whale et al. (hereinafter “Whale,” US 2011/0125783).
Regarding claim 4, and substantially similar limitations in claims 13 and 19, Redlich in view of Contractor does not explicitly teach every limitation of controlling the transmission of the one or more assessment data segments further comprises: determining a cognition score of the user based on answers of the user to previous assessment data segments of the online education course; determining a background match score of the user based on prior knowledge of the user on a topic of the online education course; determining an assessment requirement score based on the state of perception of the user, the cognition score of the user, and the background match score of the user; and transmitting at least one assessment data segment of the one or more assessment data segments only in response to the assessment requirement score exceeding a threshold value.
Redlich does disclose scoring a state of perception of the user for determining at least one assessment data segment (Redlich [0080], “The trainee's emotional state is then determined from behavioral information and used to determine new prompt character behavior intended to drive the trainee to a desired emotional state. For example, the training program author may determine that a target level of anger of 7 on a scale of 1-10 is desired for testing. While the trainee's emotional state is below level 7, the training session will present prompt characters behaving such that they provoke anger in the trainee to raise the trainee's anger level. If the determined trainee anger level exceeds 7, then the training session will present prompt characters behaving such that they provoke less anger or are soothing, to lower the trainee's anger level to the target level.”). However, Redlich does not disclose determining a cognition score and a background match score.
Whale discloses controlling the transmission of the one or more assessment data segments further comprises: determining a cognition score of the user based on answers of the user to previous assessment data segments of the online education course; determining a background match score of the user based on prior knowledge of the user on a topic of the online education course; determining an assessment requirement score based on the state of perception of the user, the cognition score of the user, and the background match score of the user; and transmitting at least one assessment data segment of the one or more assessment data segments only in response to the assessment requirement score exceeding a threshold value (Whale Abstract, “Questions and other responses can lead to other questions in a manner that allows characterizing a subscriber so that recommended offerings can be selected that are appropriate”; also Whale [0057], “adaptive questioning engine 107 and/or recommendation engine 108 may select one of the set of interaction queries 112 according to relevance. For instance, given that the described aspects know that a user likes sports involving competitive teams, the described aspects may determine (via heuristics, decision algorithms, operator input, etc.) that it may be relevant to find out whether the user likes attending live games or prefers watching the games on television, even though it may be a higher priority to find out whether the user prefers, for example, Jazz or Rock type music.”; Whale [0062], “adaptive questioning engine 107 and/or recommendation engine 108 may draw inferences from historical data, e.g. from look-up table 129, that define the types of users that have previously selected or shown interest in the recommendation,” background match score; also Whale [0064], “adaptive questioning engine 107 may select a next question based at least in part upon response 117, including an answer or a non-answer, to a preceding question,” cognition score).
Whale is analogous to Redlich in view of Contractor, as both are drawn to the art of adaptive training systems. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the method as taught by Redlich in view of Contractor, to include controlling the transmission of the one or more assessment data segments further comprises: determining a cognition score of the user based on answers of the user to previous assessment data segments of the online education course; determining a background match score of the user based on prior knowledge of the user on a topic of the online education course; determining an assessment requirement score based on the state of perception of the user, the cognition score of the user, and the background match score of the user; and transmitting at least one assessment data segment of the one or more assessment data segments only in response to the assessment requirement score exceeding a threshold value, as taught by Whale, in order to show content that is most likely to be of interest to the users (Whale [0005]). Doing so is a predictable solution that one of ordinary skill in the art could have pursued with a reasonable expectation of success.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Redlich in view of Contractor, and in further view of Dolsma et al. (hereinafter “Dolsma,” US 2018/0232567).
Regarding claim 7, Redlich in view of Contractor does not explicitly teach that the at least one data segment is selected from a group consisting of: an assessment data segment and an educational material data segment.
However, Dolsma discloses that the at least one data segment is selected from a group consisting of: an assessment data segment and an educational material data segment (Dolsma [0043], “the Domain Knowledge, its constituent Task objects and Concept objects, Knowledge and Skill items and Curriculums contained in each Concept object, lecture notes, illustrations, test questions and answers, problem sets, and problem-solving exercises in each Task object are data entities stored a relational database accessible by the system (a Domain Knowledge repository).”).
Dolsma is analogous to Redlich in view of Contractor, as both are drawn to the art of adaptive software. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the method as taught by Redlich in view of Contractor, to include that the at least one data segment is selected from a group consisting of: an assessment data segment and an educational material data segment, as taught by Dolsma, because storage of information in a database was well known in the art at the time of filing and would have yielded predictable results. Doing so is a predictable solution that one of ordinary skill in the art could have pursued with a reasonable expectation of success.


Response to Arguments
The Applicant’s arguments filed on October 18, 2022 are fully considered, but are not persuasive.

RESPONSE TO REJECTIONS UNDER 35 U.S.C. § 101

The Applicant respectfully argues that the claims as amended do not recite a mental process because they require "processor action that cannot be practically performed in the human mind."
The Examiner respectfully disagrees. MPEP 2106.04(a)(2)(III)(C) states that "[c]laims can recite a mental process even if they are claimed as being performed on a computer. The Supreme Court recognized this in Benson, determining that a mathematical algorithm for converting binary coded decimal to pure binary within a computer’s shift register was an abstract idea. The Court concluded that the algorithm could be performed purely mentally even though the claimed procedures 'can be carried out in existing computers long in use, no new machinery being necessary.' 409 U.S at 67, 175 USPQ at 675." That is, even a claim that requires computer processor action and use of a computer shift register can still recite a mental process.

The Applicant further respectfully argues that "actions of the processor which include controlling transmissions of one or more data segments and a personalized final assessment data segment from a host server to a computing device via a network and displaying a received data segment via a graphical user interface of a local computing device, cannot be practically performed in the human mind."
The Examiner respectfully disagrees. The claim limitations are essentially directed to "collecting information, analyzing it, and displaying certain results of the collection analysis" (i.e. Electric Power Group, LLC, v. Alstom, 830 F.3d 1350, 119 U.S.P.Q.2d 1739 (fed. Cir. 2016)). Furthermore, the hardware elements of the claim, such as processor, host server, computing device, network elements, and display elements, are all part of a generic computer environment. The claimed invention is an abstract idea that is merely using a computer as a tool to perform the concept, and thus is directed to a mental process (see MPEP 2106.04(a)(2)(III)(C)).

The Applicant also respectfully argues that "[s]ince there is no analogous case law to the contrary described in the Office Action, the claims must be found eligible under 35 USC § 101."
The Examiner respectfully disagrees. There is no requirement in the MPEP that the Examiner find and describe analogous case law in order to form a valid 35 USC 101 rejection.

The Applicant respectfully argues that "the examples provided in MPEP 2106.04(a)(2)(II)(C) are not analogous to the claimed features herein because independent claim 1 has been amended to recite limitations which control transmissions of data segments from a host server to a computing device of a user based on a perception of the user derived from captured facial expressions and eye gaze behavior of the user or a determined evolution of perception states of the user... the claimed invention does not fall into any of the delineated categories of MPEP 2106.04(a)(2)(II)(C) and, therefore, is not a method of organizing human activity and is eligible under 35 USC §101."
The Examiner respectfully disagrees. The instant invention broadly describes collecting user behavior data, and using the user behavior data to determine which "assessment data segments" to present to the user. This is analogous to the "filtering content" example of managing personal behavior provided in MPEP 2106.04(a)(2)(II)(C). Furthermore, the claims are directed to presenting content or questions in an online education course, which fall under the sub-grouping "managing behavior or relationships or interactions between people," which includes teaching and following rules or instructions.

The Applicant further respectfully argues that the additional elements, "along with the other claimed elements, when viewed as a whole, are directed to a particular improvement in online educational course assessments by controlling transmission of course assessments to the user based on the user's determined cognitive perception state."
The Examiner respectfully disagrees. The Examiner notes that the claimed invention does not improve the functioning of a computer or any other technology or technical field (see MPEP 2106.05(a)). There is also no evidence that the claimed method of "controlling transmission of course assessments" improves the technologies of networking or computers in any way. Rather, the claims recite using generic computer elements as a tool for performing the judicial exception.

Therefore, the arguments are not persuasive and the 35 USC 101 rejection of the claims is not withdrawn.

RESPONSE TO REJECTIONS UNDER 35 U.S.C. § 102 AND 35 U.S.C. § 103

Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephen Alvesteffer whose telephone number is (571)272-8680. The examiner can normally be reached M-F 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vasat can be reached on 571-270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SA/               Examiner, Art Unit 3715                   

/Robert P Bullington, Esq./               Primary Examiner, Art Unit 3715